I concur. But I think there is a simpler resolution of the questions presented than that followed by Mr. Justice Moffat. Gordon Sanders, the insured, was just over fifteen years of age. He was a delinquent child, on escape from the Industrial School. True he had participated at Ogden, in the surreptitious taking of an automobile, without the consent of the owner, and in breaking into a store in Spring City and taking therefrom some shoes. At the time he met his death, he was actively participating in driving the automobile taken at Ogden, at a rate of speed far in excess of that allowed by law. But all of these things were simply acts of delinquency. Under the statute, he was not a felon; he was not a criminal trying to escape; in law he had not committed a crime, and therefore never came within the rule that one who meets death as a result of his own criminal conduct thereby voids his life insurance policies. Under the common law, a person under 7 years of age was conclusively and unrebuttably presumed incapable of committing a crime; a person from 7 years to 14 years of age was presumed incapable of committing a crime, which presumption was rebuttable by the state; a person over 14 years of age was presumed capable of committing a crime, which presumption was rebuttable by the accused. 31 C.J. pp. 1096-7. Tendency *Page 86 
and movement in legislation has been to increase the limit of ages in which these presumptions apply. 31 C.J. 1097. Thus Texas raised the 7 year limit to 9 years, Georgia and Illinois to 10 years, Arkansas and Minnesota to 12 years, Oklahoma to 16 years.Ex parte Hightower, 13 Okla. Crim. 472, 165 P. 624; In rePowell, 6 Okla. Crim. 495, 120 P. 1022. Texas has gone from 9 to 13 years; Georgia 10 to 14 years; Arkansas 12 to 14 years, Dove v.State, 37 Ark. 261. Like many other states, Utah has legislated on this matter, mostly through its juvenile court legislation. Under our first juvenile court act it was held that juvenile court proceedings did not come within what is known as criminal proceedings, and children were not considered as criminals,Mill v. Brown, 31 Utah 473, 88 P. 609, 120 Am. St. Rep. 935. That policy developed further until the statute now declares:
"No child under eighteen years [of age] shall be charged with or convicted of a crime in any court except as provided herein." U.C.A. Section 14-7-6.
By Section 14-7-4, U.C.A.
"The juvenile court shall have exclusive original jurisdiction in all cases relating to * * * delinquency of children who are under eighteen years of age, except in felony cases ashereinafter provided, and the custody * * * of delinquentchildren." (Italics added.)
In Jensen v. Sevy, Dist. Judge, 103 Utah 220, 134 P.2d 1081, this court held that this section meant "exclusive" in its strongest, most positive, and decisive meaning. Section 14-7-5 defines "Delinquent child," inter alia as a person under eighteen years of age who has violated any state law or ordinance or regulation of a subdivision of the state. The result therefore is that with the one exception to be noted and discussed hereafter a person under eighteen years of age, who violates a law of the state, is merely a delinquent child, and has not committed a crime or public offense.
I note now the one exception referred to, and noted in Section 14-7-4, U.C.A., supra. Noting the provisions of that *Page 87 
section further than was done above, we read in subdivision (2)
"In any case where a juvenile fourteen years of age or older is charged with an offense which, if committed by an adult,would be a felony, the juvenile court shall have concurrent jurisdiction with the district court." (Italics mine.)
It goes on to provide that the juvenile court shall hear the matter and make a determination thereof, or if in its judgment the interests of the state require, it shall hold the child for prosecution in the district court. Subdivision (5) then provides that the distritc court shall then sit as a committing magistrate, and if in his judgment, so sitting, the prosecution would be harmful to the best interests of the juvenile, he sends the case back to the juvenile court for disposition. We now refer again to Section 14-7-6, which declares that if in any criminal or quasi-criminal proceeding in any court other than the juvenile court, it shall be ascertained that the person so charged or on trial, was, at the time of the alleged offense, under 18 years of age, it shall be the duty of such court to transfer such case immediately to the juvenile court, which juvenile court shall then dispose of the case as though it had been originally commenced therein.
These statutes seem to establish indisputably that a juvenile, as that term is used in the statute, cannot commit a crime; and is not subject to criminal prosecution; that a person over eighteen years of age is subject to criminal prosecution for any offense; that a juvenile is subject to the exclusive jurisdiction of the juvenile court (a non criminal proceeding); that when a person over 14 years and under 18 years of age is accused of doing an act which if committed by an adult would have been afelony, the juvenile court shall determine whether such child shall be considered as a juvenile, and tried for delinquency, subject to treatment and penalty the juvenile court can impose; or whether the child, because of its state of mind, reactions, behavior and conduct, should in the interests of the state, be considered as an adult, *Page 88 
and lose its juvenile standing and protection, and should be subect to punishment. The dominant purpose and aim of the Juvenile Law is not to punish, but to change the line of direction of conduct of the boy or girl and to impress on the plastic mind, the necessity of good habits and correct conduct.State ex rel. Roberts v. Johnson, 196 Iowa 300, 194 N.W. 202. It has no purpose except to effect and mold behavior. If the Juvenile Court decides the child, in the interests of the State should be subject to punishments which it cannot inflict, it binds the child over to the District Court. Thereupon, the district judge sits as a committing magistrate and hears the matter. If the district judge decides that the best interest of the child does not require that he be punished beyond that which the Juvenile Court can inflict, the case must be remanded to the Juvenile Court. If the District Judge decides as the Juvenile Judge had decided that greater punishment is for the bestinterests of the child, he binds the juvenile over to the district court for trial on a felony. These actions of the Juvenile Judge and of the District Judge have the effect of taking the child out of the class designated by law as juveniles, and for purposes of criminal prosecution, puts him in the class of adults. This must follow from the language of the statute, which four times declares "an act (or offense) which ifcommitted by an adult would be a felony." (Italics added.) That certainly has implicit in it the declaration that if committed by a juvenile it is not a felony. The conviction of a person of a felony, even though such person be under eighteen years of age, must therefore rest upon a determination that such person, at the time of the commission of the offense, was not in that class, which under the statute we commonly designate as juveniles. Since Section 14-7-5 of the statute designates "child" as any person under 18 years of age, and states that any child who violates a state law is a "delinquent child," and section 14-7-4 gives the Juvenile Court exclusive original jurisdiction of all cases relating to the delinquency of children, which includes all cases involving the violation *Page 89 
of state law by children, it must follow that a person under eighteen years of age who violates a state law, even though it be by act which if committed by an adult would be a felony, is in law merely a delinquent child, until such time as the courts in the way indicated above have determined and decided he is not entitled to the benefits, standing or protection of juvenility, which is necessary to put him in the position of one guilty of criminal conduct.
Since Gordon Sanders at the time of his death was a "delinquent child" and conditions did not exist or had not been met by which his conduct, out of which or in the course of which, he met his death could be termed criminal conduct, or for which he was at the time of his death subject to criminal prosecution for a felony, it cannot be said that he met his death as a result of the commission by him of a felony. I believe that the rule contended for by appellant, that one who meets death as a result of his own felonious conduct voids his life insurance policies, is correct and public policy requires its observance. But for the reasons shown above Gordon Sanders did not fall in that category. I, therefore, concur in affirming the judgment. *Page 90